COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Scott Fancher v. The State of Texas

Appellate case number:    01-12-00064-CR

Trial court case number: 1745796

Trial court:              County Criminal Court at Law No. 6 of Harris County

       This case was abated and remanded to the trial court on February 8, 2013. In the order of
abatement, we directed the trial court to determine whether Michael Antalan was going to
continue to represent appellant on appeal, to appoint new counsel if Michael Antalan was
permitted to withdraw, and to set a deadline for the filing of appellant’s brief. The trial court
clerk has filed a supplemental clerk’s record containing the trial court’s findings and
recommendations on our order, showing that Michael Antalan was permitted to withdraw from
representation and that Bob Wicoff was appointed to represent appellant and recommending that
Mr. Wicoff be given until June 5, 2013 to file a brief on appellant’s behalf. Accordingly, we
REINSTATE this case on the Court’s active docket.

       Appellant’s brief is ORDERED to be filed no later than June 5, 2013. See TEX. R. APP.
P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: May 7, 2013